Title: From George Washington to Frances Bassett Washington, 28–29 July 1793
From: Washington, George
To: Washington, Frances Bassett



My dear Fanny,
Philadelphia July 28th[-29] 1793

Your letter of the 21st came to hand on Thursday last and it does not appear that you have yet received my letter of the l0th of June, addressed to you in Berkeley—& probably never may, I now send you the press copy of it. This you will perceive is on one side only of the Paper, and dull; but where most so, is brightened with Ink.
You, better than I, can answer the questions contained in your letter of the 21st—Because the necessity of the repairs pointed at by your Overseer will depend upon the mode of occupying the place next year. If the fence now on it, remain—then the Quarters, if they really require it, ought to receive such repairs as to make them comfortable to their Inhabitants. If it is reduced, then, a⟨nd⟩ in that case, the expence would be, unn⟨e⟩cessarily incurred. The same reasoning applies equally to the Corn House except as to repairing it; and at any rate, I think a new one would be attended with an expence which circumstances do not warrant—1st because he may (notwithstanding present appearances) fall considerably short of his expectation in the Corn Crop—2d because few people provide against possible contigencies—and 3d because when his own share is taken out and it ought not to be mixed the probability is, that the present Corn house will hold the remainder; if not, as it is an article in daily use, the overplus had better be temporarily secured while using or sold, than to build a house, for which hereafter, there may never be an occasion. With respect to a receptacle for the Wheat the expedient proposed will, I think, answer very well; and you or Mr Lewis, may order any plank which may be at Mount Vernon (after consulting Thos Green with respect to the kind) to be applied to this purpose. But even in this case, my advise to you would be, to engage it to some principal Wheat purchaser in Alexandria (who is known to be good pay) and deliver it by Boat Loads as fast as it can be got out. This mode you may be assured, will prevent a good deal of waste—probably embezzlement, and will avoid loss by fire, or damage by any other accidents. That there may be no difficulty about the price at so early a period agree to take whatever Mr Fitzhugh of Chatham receives for his Crop—or if this should be objected to on acct of its being large, & for that reason commanding always the highest price, take Mr Thompson Mason, Mr Lund Washington, or Mr Willm Triplet (all cautious men) as the standard for your price. This will ease you from the trouble of watching the markets, & produce the advantages before enumerated. Whenever you have occasion  for your own Carpenters, always employ them. When they work for me I shall allow you the usual hire of such people, by the Month or year; and have directed Thomas Green (who has charge of the whole) to keep an exact account of all the time they work for my benefit; but it may not be amiss to caution you against the applications of an Overseer or your negroes—These kind of people are regardless of the expence they run an employer to, when no part of it falls on themselves; asking for many things which with a little contrivance, & tolerable attention, they might provide for themselves—It is so much easier, however, to have them thrown into their laps, that left to their demands, they will provide nothing; nor want any thing they can obtain for asking.
I am almost ashamed to send you a letter as much interlined & scrawled a⟨s⟩ this is. But the truth is, I am obliged to w⟨mutilated⟩ all my private letters in a hurry, and having no time to copy them myself, nor chusing to let others do it for me (where they are merely personal) I must either send them as first drawn or not at all—Your Aunt proposing to write to you, I shall only desire my love may be presented to Milly & the Children, & that you may be assured of the Affecte regard had for you all by Your sincere frd

Go: Washington

July 29th An unfortunate event, which took place in this family yesterday has prevented your Aunt from writing to you as I expected, and she intended. namely, the death of Mrs Lear. She was seized yesterday week in a violent manner with the Collick; this brought on a high fever, which put a period to her existence between 4 and 5 Oclock yesterday afternoon; to the grief of all the family, as she was an amiable, & inoffensive little woman.
Your Aunt desires me to inform you, that among other things sent by Captn Ellwood, who Sailed from this Port yesterday, for Alexandria, is a piece of Linnen for the purpose of Baby clothes for the Negro Women. viz. 26 yards of Dowlas—Also a Barrl of brown Sugar—and a Bann box with a Cloak for Milly Washington which I desire her acceptance of.

Go: W——n

